Citation Nr: 1743714	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lower extremity peripheral neuropathy, to include


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded the case in May 2015 for further development.

The Veteran testified at a September 2014 videoconference hearing before the undersigned.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the issuance of the October 2016 supplemental statement of the case, the Veteran submitted a travel voucher showing that he landed in and took off from the Republic of Vietnam on one day in June 1969.  Because the law does not require a minimum time period in the Republic of Vietnam to trigger the presumptions of 38 C.F.R. §§ 3.307, 3.309 (2016), the Board presumes that he was exposed to Agent Orange during service.  In light of this finding, the conditional development ordered in the May 2015 Board decision must be completed.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination of the Veteran by an endocrinologist.  The examiner must be provided access to the claims folder, Virtual VA, and VBMS.  After a thorough review of the record, to include the fact that the appellant has been diagnosed with type II diabetes mellitus, and his admission that he was on the land mass of South Vietnam for about 30 to 35 minutes, the endocrinologist must opine whether it is more likely than not, i.e., there is greater than a 50/50 chance, that that sound medical reasoning supports the conclusion that the appellant's type II diabetes is due to factors other than Agent Orange exposure, to include such factors as morbid obesity.  The examiner is to presume that the appellant was exposed to Agent Orange in June 1969.  

A complete rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record or the examiner (i.e., additional facts are required), or if the examiner does not have the needed knowledge or training.

2.  Thereafter, arrange for an examination by a neurologist to determine whether it is at least as likely as not that the Veteran's peripheral neuropathy is due to his Agent Orange exposure.  The neurologist must have access to the report prepared by the endocrinologist in compliance with directive 2 of this remand.  The neurologist must note whether the endocrinologist found that type II diabetes is due to the claimant's 30 to 35 minute stay on the land mass of South Vietnam.  If the endocrinologist found that to the case, then the neurologist must opine whether it is at least as likely as not that the appellant's peripheral neuropathy is either caused or permanently worsened by type II diabetes.  

The neurologist must specify in his or her report that the claims file and any Virtual VA or VBMS records have been reviewed.  

A complete rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record or the examiner (i.e., additional facts are required), or if the examiner does not have the needed knowledge or training.

3.  After the above development has been completed, the AOJ should review any reports and opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented their consideration of the claims file and any relevant records in Virtual VA or VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  Thereafter, the AOJ must readjudicate the Veteran's claim for entitlement to service connection for lower extremity peripheral neuropathy in light of all the evidence of record, to include the fact that the appellant has type II diabetes. If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




